Detailed Action
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicant’s Amendment filed on 12/30/2021 has been entered and made of record. 
Currently pending Claims:	1, 5, and 9
Independent Claims		1, 5 and 9
Amended Claims:		1, 5, and 9
Response to Arguments
Applicant’s arguments, see Page 5, filed 12/30/2021, with respect to 35 U.S.C. 112(a) rejection of claims 1, 5, and 9 have been fully considered, but they are not persuasive. 
Applicant argues the language “wherein the transform type of the current block is determined to be an intra prediction mode-independent DCT (Discrete Cosine Transform) or an intra prediction mode-independent DST (Discrete Sine Transform)” is described supported on page 16 line 11-18 of the specification as filed (reproduced below)  because “The underlined portion (“intra-prediction mode-dependent DCT/DST) can be interpreted that there are DCT/DST which are determined dependent of the intra prediction mode. In contrast, bolded portion (“DCT, DST”) can be interpreted that there are DCT/DST which are determined independent of the intra prediction mode.” [Applicant’s remarks Page 5 last Para.-Page 6 lines 1-8].
As described above, a prediction image for a signal obtained by performing prediction based on intra-prediction mode can have a difference value from the original image. A residual image having the difference value between the prediction image and the original image can be subject to entropy encoding after experiencing frequency region transform and quantization. Here, in order to increase encoding efficiency of the frequency region transform, integer transform, Discrete Cosine Transform (DCT), Discrete Sine Transform (DST), or DCT/DST dependent on intra-prediction mode can be applied selectively and adaptively depending on the size of a block. [Specification, page 16 line 11-18]

	The examiner respectfully disagrees with applicant’s argument that 
 “Discrete Cosine Transform (DCT), Discrete Sine Transform (DST)” found in the specification (page 16 line 11-18)  can be interpreted as the claimed language “an intra prediction mode-independent DCT (Discrete Cosine Transform) or an intra prediction mode-independent DST (Discrete Sine Transform) because the applicant is asking the examiner to infer the meaning of DCT/DST as intra prediction mode-independent DCT/DST without providing “a written description of the invention … in such full, clear, concise, and exact terms” as required by 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. Therefore, Applicant’s argument is not persuasive and the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is maintained.
Applicant’s arguments with respect to claim(s) 1, 5, and 9 (Page 7 last Para.) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues Seregin does not disclose when the current block is not intra-predicted, transform type is not determined. (Applicant’s remarks Page 7 last Para.-Page 8).
In response to the amendment, the Examiner has introduced Lee et al. (US 9894386 B2). Lee explicitly teaches the amended features as shown in the body of the rejection. 
Applicant’s arguments, see Page 5, filed 12/30/2021, with respect to qualification of the Seregin et al. (US 2014/0140393 A1) prior art have been fully considered, but they are not persuasive. 
Applicant argues Seregin et al. (US 2014/0140393 A1) which claims the benefit of priority from Provisional Application 61/728180 filed on 11/02/2012 does not qualify as prior art because the current application claims the benefit of priority from Korean Application number 10-2012-0071938 filed on 7/2/2012.
 Requirement to File Priority Claim and Certified Copy During Pendency of Application.
In the following situations, the Office may require that the claim for priority and the certified copy of the foreign application be filed earlier than otherwise provided in 37 CFR 1.55  (see 37 CFR 1.55(g)(2) ), or that an English translation of a non-English language foreign application be filed (see 37 CFR 1.55(g)(3) ): 
(1) When the application is involved in an interference (see 37 CFR 41.202 ) or derivation (see 37 CFR part 42) proceeding; 
(2) When necessary to overcome the date of a reference relied upon by the examiner; or 
(3) When deemed necessary by the examiner. 
If an English language translation of a non-English language foreign application is required, it must be filed together with a statement that the translation of the certified copy is accurate.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most 
Claims 1, 5, and 9 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 5, and 9 are amended1 to recite “wherein the transform type of the current block is determined to be an intra prediction mode-independent DCT (Discrete Cosine Transform) or an intra prediction mode-independent DST (Discrete Sine Transform)”,  however applicant cited portion of the specification page 16, lines 11-18 does not provide support for the amendment. The cited portion discloses “DCT/DST”, while the claim recites the opposite, “intra prediction mode-independent Discrete cosine transform(DCT) or an intra prediction mode-independent Discrete Sine transform (DST)”.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, and 9 and is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seregin et al. (US 2014/0140393 A1) hereinafter “Seregin” in view of He et al. (US 20130343448 A1) hereinafter “He” further in view of Lee et al. (US 9894386 B2) hereinafter “Lee”.
Regarding Claim 1, 5, and 9 Seregin-He-Lee
Seregin teaches A video decoding method (“a method of selecting a transform that may be performed by the video encoder 20 of FIG. 2 or the video decoder 30 of FIG. 3.”  [0100]. See also [0097] FIG. 4 illustrates one embodiment of a method of selecting a transform that may be performed by the video encoder 20 of FIG. 2 or the video decoder 30 of FIG. 3.”) comprising: 
a) obtaining dequantized transform coefficients of a current block(Seregin, INVERSE DEQUANTIZATION UNIT 76, FIG 3); 
…
c) determining a transform type of the current block . . . ) (Seregin, Seregin, Fig. 5  applying DST (S525) or DCT (S530) “regardless of the particular intra direction.” [0089]. Note that Seregin’s intra-direction reads on the claimed “intra prediction mode”. This interpretation is consistent with applicant’s specification Page 16, line 7-10.)2.
INRA-BL MODE dependent transform selection in  FIG. 5, At 510 Check if “INRA-BL MODE?, if YES, then check TU size at 520 “TU SIZE = 4X4?”, if YES at 525 “SELECT DST TRANSFORM” otherwise at 530 “SELECT DCT TRANSFORM”. See also [0056], 0012); and 
d) obtaining residual samples of the current block by performing the transform on the dequantized transform coefficients based on the determined transform type (FIG. 3, “INVERSE TRANSFORM UNIT 78” … applies an inverse transform, e.g., an inverse DCT, an inverse DST, an inverse integer transform, or a conceptually similar inverse transform process, to the transform coefficients in order to produce residual blocks in the pixel domain.  …For example, the inverse transform unit 78 may select the transform based upon the transform unit size and color component type of the video information. [0086]), and 
wherein the transform type of the current block is determined based on a block size of the current block (Seregin discloses in a first Embodiment in FIG. 4, selection of TRANSFORM TYPE based on TU SIZE (Step 445, Step 440) and without considering INTRA-BL Mode) as well as a non-transistory medium [0015] and [0040]),
. . .
Seregin does not explicitly disclose
b) obtaining information indicating whether a transform is performed on the current block; 
. . . when the information indicates that the transform is performed on the current block
wherein the transform type of the current block is determined for a vertical direction and a horizontal direction, respectively, 
wherein when the current block is intra-predicted and the size of the current block is 4x4, both the transform type of the horizontal direction and the transform type of the vertical direction of the current block are determined as DST, and 
wherein when the current block is intra-predicted and the size of the current block is not 4x4, both the transform type of the horizontal direction and the transform type of the vertical direction of the current block are determined as DCT, and 
wherein when the current block is not intra-predicted, both the transform type of the horizontal direction and the transform type of the vertical direction of the current block are determined as DCT.
However, He discloses
b) obtaining information indicating whether a transform is performed on the current 5block (He, FIG. 3, at STEP 202 check whether “Transform Skipping enabled?“, [0019], FIG.4 at STEP 204 flag, STEP 206, [0057]);
. . . when the information indicates that the transform is performed on the current block (He, when at STEP 202 “Transform Skipping enabled?“ is No, then apply transform 103).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the Encoder/Decoder method of Seregin by incorporating ... b) obtaining information indicating whether a transform is performed on the current 5block; ... when the information indicates that the transform is performed on the current block as suggested by He  in order to directly quantize the residual data without having to deal with quantized transform domain coefficients (He, 0008) “…to improve rate-distortion performance in the case of mixed (screen) content video.” (He, 0007).
Seregin-He does not explicitly disclose wherein the transform type of the current block is determined for a vertical direction and a horizontal direction, respectively , 
wherein when the current block is intra-predicted and the size of the current block is 4x4, both the transform type of the horizontal direction and the transform type of the vertical direction of the current block are determined as DST, and 
wherein when the current block is intra-predicted and the size of the current block is not 4x4, both the transform type of the horizontal direction and the transform type of the vertical direction of the current block are determined as DCT, and 
wherein when the current block is not intra-predicted, both the transform type of the horizontal direction and the transform type of the vertical direction of the current block are determined as DCT.
However Lee discloses wherein the transform type of the current block is determined for a vertical direction and a horizontal direction, respectively  (Lee, Fig. 6, S600, S610, S620)., 
wherein when the current block is intra-predicted and the size of the current block is 4x4 (S600, If “IntraMode & TrSize=4X4 …” is YES), both the transform type of the horizontal direction and the transform type of the vertical direction of the current block are determined as DST (Fig. 6, If in S600 “IntraMode & TrSize=4X4 …”, is YES, then in S610, “horizTrType =DST vertTrType =DST” (Col. 16, lines 14-col. 17), and 
wherein when the current block is intra-predicted and the size of the current block is not 4x4, both the transform type of the horizontal direction and the transform type of the vertical direction of the current block are determined as DCT (Lee, Fig. 6, If in S600 “IntraMode & TrSize=4X4 …” is NO, then in S620“horizTrType =DCT vertTrType =DCT”  Col. 16, lines 43-50), and 
wherein when the current block is not intra-predicted, both the transform type of the horizontal direction and the transform type of the vertical direction of the current block are determined as DCT (Lee, Fig. 6, in S600, If “IntraMode & TrSize=4X4 …” is NO,  S620, “horizTrType =DCT vertTrType =DCT”  Col. 16, lines 43-50).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the Encoder/Decoder method of Seregin-He by the teaching of Lee as suggested by Lee for “improving coding efficiency.” (Lee, 0007).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOD W BELAI whose telephone number is (571)272-4166. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)2723922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



/NAOD W BELAI/Examiner, Art Unit 2481                                                                                                                                                                                                        /WILLIAM C VAUGHN JR/Supervisory Patent Examiner, Art Unit 2481                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 see claims filed on 8/23/2021
        2 “Meanwhile, in HEVC, as in H.264/AVC, inter-frame prediction (hereinafter referred to as intra-prediction) encoding can be performed. Here, encoding can be performed by deriving intra-prediction mode (or prediction directivity) for a current block from neighboring blocks located near the current block.” [Applicant’s specification], age 16].